Name: 2008/290/EC: Commission Decision of 4 April 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 1230) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agri-foodstuffs;  Europe;  agricultural policy;  health
 Date Published: 2008-04-09

 9.4.2008 EN Official Journal of the European Union L 96/35 COMMISSION DECISION of 4 April 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 1230) (Text with EEA relevance) (2008/290/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC of 30 October 2007 lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (2). As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority certain establishments in the meat and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from the Annex to Decision 2007/716/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 289, 7.11.2007, p. 14. ANNEX LIST OF ESTABLISHMENTS TO BE DELETED FROM THE ANNEX TO DECISION 2007/716/EC Meat processing establishments No Veterinary No Name of establishment Town/street or village/region 26. BG 0801003 PE-EM OOD s. Senokos obl. Dobrich 46. BG 1501008 Evrones OOD gr. Levski 79. BG 2501014 Mesni produkti OOD s. Zdravets obsht. Targovishte 84. BG 2701013 Rodopa Shumen 1884 AD gr. Shumen, ul. Industrialna 85. BG 2701013 Rodopa miyt EOOD gr. Shumen, ul. Industrialna 86. BG 2701013 Rodopa konserv EOOD gr. Shumen, ul. Industrialna 93. BG 0302007 ET Edi-Valya Ivanova gr. Varna ul. Mladezhka 38 114. BG 1202004 Agentsiya Bulsay EOOD gr. Berkovitsa ul. Kazanite 1 118. BG 1602002 Ter-M EOOD gr. Parvomay kv. Debar 119. BG 1702001 Pilko EOOD gr. Razgrad Industrialna zona 131. BG 2302004 Galus Treid OOD gr. Kostinbrod 136. BG 0105002 Primo Treyd EOOD gr. Sandanski Glaven pat E79, Mestnost Druma 195. BG 2205087 AD Evrofrigo gr. Sofia ul. Malashevska 1 196. BG 2205088 Maksimum-69 OOD gr. Sofia ul. Obikolna 223. BG 0304034 Pikant OOD gr. Varna ul. Hristo Smirnenski 33 224. BG 0304035 Emil Iliev EOOD s. Topoli obl. Varna 238. BG 0604001 Lalov i Vachev EOOD gr. Vratza Hranitelnovkusova zona, partsel 14 248. BG 0804022 Orehite G OOD gr. Dobrich 263. BG 120415 Gala EOOD gr. Montana ul. 21 vek 10 292. BG 1604037 Dil TUR AD gr. Plovdiv kv. Proslav ul. Elena 3 299. BG 1604047 EOOD Dimitar Madzharov gr. Plovdiv ul. Golyamo Konarsko shoes Milk processing establishments No Veterinary No Name of establishment Town/street or village/region 7. BG 0812009 Serdika-90 AD gr. Dobrich ul. 25 septemvri 100 8. BG 0812019 Filipopolis-RK OOD s. Zheglartsi 14. BG 1312011 Eko-F EAD s. Karabunar 17. BG 1612009 D. Madzharov-2 EOOD gr. Stamboliyski ul. Grobarska 3 51. BG 1612040 Mlechni produkti OOD s. Manole 56. BG 2112001 Rodopeya-Belev EOOD gr. Smolyan ul. Trakya 15 59. BG 2512017 YUES-Komers OOD s. Golyamo Gradishte ul. Radetski 2 61. BG 2812025 Sakarela OOD gr. Yambol ul. Preslav 269 70. BG 212047 Komplektstroy EOOD s. Veselie